
	

115 S1114 IS: To nullify the effect of the recent Executive order laying a foundation for discrimination against LGBTQ individuals, women, religious minorities, and others under the pretext of religious freedom.
U.S. Senate
2017-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1114
		IN THE SENATE OF THE UNITED STATES
		
			May 11, 2017
			Mrs. Feinstein (for herself, Mrs. Murray, Mr. Wyden, Mr. Franken, Mr. Markey, Mrs. Gillibrand, Mr. Whitehouse, Ms. Harris, Ms. Baldwin, Mr. Booker, Mrs. Shaheen, Ms. Hirono, Mr. Coons, Mr. Bennet, Mr. Merkley, Ms. Hassan, Mr. Reed, Mr. Blumenthal, Mr. Durbin, and Mr. Leahy) introduced the following bill; which was read twice and referred to the Committee on the Judiciary
		
		A BILL
		To nullify the effect of the recent Executive order laying a  foundation for  discrimination
			 against LGBTQ
			 individuals, women, religious minorities, and others under the pretext of
			 religious freedom.
	
	
 1.NullificationExecutive Order 13798 (82 Fed. Reg. 21675; relating to Promoting Free Speech and Religious Liberty) shall have no force or effect.  